EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
 
Claim 8 is allowable. 
The election of species requirement for the specific boronic hydrate inhibitor, as set forth in the Office action mailed on 04/20/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the election of species requirement of the boronic hydrate inhibitor as one of naphthalene-1-boronic acid, pyrene-1-boronic acid, methyl butyl boronic acid or (2-phenylethyl) boronic acid is withdrawn.  
Claims 12, 13 and 15, directed to naphthalene-1-boronic acid, pyrene-1-boronic acid, or (2-phenylethyl) boronic acid, respectively, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
As such, claim 8 and 10-16 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record and newly cited references fail to disclose, teach and/or suggest the method as instantly claimed.  More specifically, the prior art fails to provide for a method that includes injecting a boronic hydrate inhibitor having the instantly claimed chemical structure of claim 8 into a well or pipeline in an amount sufficient to prevent the formation of agglomerates of hydrates and preventing the formation of agglomerate of hydrates therein.  As such, claim 8, along with claims 10-16, dependent therefrom, are allowed.
US 2013/0178399 discloses a method for inhibiting hydrate formation in a well injection of a composition therein, wherein the composition includes a corrosion inhibitor that may include boron.  The reference, however, fails to disclose, teach and/or suggest such as including the hydrate inhibitor instantly claimed.  
US 2006/0009363 discloses anti-agglomerate inhibitors for gas hydrates used in a well or pipeline.  Compounds suitable for such purposes include various polymers and copolymers.  The reference, however, fails to disclose, teach and/or suggest the anti-agglomerate inhibitor as chosen from a group that includes a chemical structure as instantly claimed.  
As such, the prior art fails to disclose, teach and/or suggest the method of instant independent claim 8, and, thus, further fails to provide for the method of dependent claims 10-16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
08/01/22